Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed August 31, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00370-CV

                     IN RE CHARLES WATSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-28746-B

                 MEMORANDUM DISSENTING OPINION

      Persisting in my view that our duty as judges is to reach a decision on the
merits based on a proper record and that due process and due course of law require
that this court give notice when the original-proceeding record does not comply
with the Texas Rules of Appellate Procedure, I would give relator ten-days notice
of involuntary dismissal for failure to comply with Texas Rule of Appellate
Procedure 52.7(a) requiring (1) a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding and (2) a properly authenticated transcript of any relevant testimony
from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter
complained. Tex. R. App. P. 52.7(a); see In re Kholaif, 624 S.W.3d 228, 231
(order), mand. dism’d, 615 S.W.3d 369 (Tex. App.—Houston [14th Dist.] 2020)
(orig. proceeding); see also Tex. R. 52.3(k)(1) (necessary contents of petition);
Tex. Civ. Prac. & Crim. Code Ann. § 132.001 (authorizing unsworn declarations).

      I dissent from the court’s failure to provide notice and an opportunity to
cure. I would not rule on the motion for temporary relief at this time. I express no
opinion on the merits of the petition for a writ of mandamus.




                                      /s/       Charles A. Spain
                                                Justice

Panel consists of Chief Justice Christopher and Justices Wise and Spain. (Spain, J.,
dissenting).




                                            2